DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 13 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 13 is drawn to a heat capture system for an ethanol distillation plant.
The closest prior art of record is the combination of Overheul (US 2015/0045594), Furlong (US 2016/0279560), Brown (Us 7,867,365), and Dahlstrom (US 4,309,254) as applied in the 103 rejection of claim 13 set forth in the Non-Final Rejection mailed 5/19/2021.
The combination of Overheul, Furlong, Brown, and Dahlstrom does not teach or fairly suggest a heat capture system for an ethanol distillation plant comprising “a scrubber vented to the atmosphere and configured for receiving said treated gas [from an RTO]; said scrubber further configured for contacting a warm water return from said plant, heating said warm water return and supplying hot water to said plant” and a “beer column configured for receiving a hot water stream from said plant, and returning warm water to said scrubber”, as required by claim 13.
There is no prior art of record which cures the deficiencies of Overheul, Furlong, Brown, and Dahlstrom.
In view of the above, claim 13 is novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772